UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-1837


B.G., By Her Next Friend B.G.,

                Plaintiff - Appellant,

          v.

SAM MALHOTRA, In his Official Capacity as Secretary of the
Maryland Department of Human Resources; PETER BUESGENS, In
His Official Capacity as Director of the Worcester County
Department of Social Services; TERESA WALLER, In Her
Individual and Official Capacity Worcester County Department
of Social Services; SHAE NOTTINGHAM, In Her Individual and
Official Capacity Worcester County Department of Social
Services; KIMBERLY LINTON, In Her Individual and Official
Capacity Worcester County Department of Social Services,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Richard D. Bennett, District Judge.
(1:15-cv-02663-RDB)


Submitted:   February 23, 2017            Decided:   February 27, 2017


Before SHEDD and DIAZ, Circuit Judges, and DAVIS, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.
Robert McCaig, LEGAL AID BUREAU, INC., Salisbury, Maryland, for
Appellant.   Brian E. Frosh, Attorney General, Ann M. Sheridan,
Assistant Attorney General, Baltimore, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      B.G.,      by   her    next    friend,     B.G.,       appeals     the    district

court’s     order     denying     relief   on    her    42   U.S.C.      § 1983   (2012)

complaint challenging a state court child custody proceeding.

We   have    reviewed       the   record   and     find      no    reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.      B.G. v. Malhotra, No. 1:15-cv-02663-RDB (D. Md. June 20,

2016).      We dispense with oral argument because the facts and

legal    contentions        are   adequately      presented        in   the    materials

before    this    court     and   argument      would    not      aid   the   decisional

process.



                                                                                AFFIRMED




                                           3